            Case 1:19-cv-01264-VEC Document 6 Filed 02/11/19 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


BROADCAST MUSIC, INC.; RICK’S MUSIC,
INC.; RED SEA SONGS; HOUSE OF FUN MUSIC,
INC.; SPIRIT ONE MUSIC, a division of SPIRIT
MUSIC GROUP, INC.; HOT-CHA MUSIC CO.;
UNICHAPPELL MUSIC INC.; PWMP
ACQUISITION I LLC d/b/a PRIMARY WAVE
BRIAN; MJ PUBLISHING TRUST d/b/a MIJAC                                Case No. 19-1264
MUSIC; SONGS OF UNIVERSAL, INC.; ELSIE
LOUISE PITTS MUSIC; BUTTERMAN                                          COMPLAINT
PRODUCTIONS INC. d/b/a BUTTERMAN LAND
PUBLISHING; WINDSWEPT HOLDINGS LLC
d/b/a SONGS OF WINDSWEPT PACIFIC; and
SMOOTH C PUBLISHING,

                       Plaintiffs,

       v.

MY IMAGE STUDIOS LLC d/b/a MIST HARLEM;
CARLTON BROWN; WALTER EDWARDS;
TANESHIA LAIRD; and AMILCAR PRIESTLEY,

                       Defendants.


       Plaintiffs, by their undersigned attorneys, for their Complaint against Defendants My Image

Studios LLC d/b/a Mist Harlem, Carlton Brown, Walter Edwards, Taneshia Laird, and Amilcar

Priestley (collectively, “Defendants”), allege as follows (on knowledge as to Plaintiffs; otherwise on

information and belief):

                                     JURISDICTION AND VENUE

       1.       This is an action for copyright infringement under the United States Copyright Act

of 1976, as amended, 17 U.S.C. §§ 101 et seq. (the “Copyright Act”). This Court has jurisdiction

pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       2.       Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and 1400(a).
             Case 1:19-cv-01264-VEC Document 6 Filed 02/11/19 Page 2 of 10



                                               THE PARTIES

        3.       Plaintiff Broadcast Music, Inc. (“BMI”), is a corporation organized and existing

under the laws of the State of Delaware. BMI’s principal place of business is 7 World Trade

Center, 250 Greenwich Street, New York, New York 10007. BMI has been granted the right to

license the public performance rights in 14 million copyrighted musical compositions (the “BMI

Repertoire”), including those which are alleged herein to have been infringed.

        4.       The Plaintiffs other than BMI are the owners of the copyrights in the musical

compositions, which are the subject of this lawsuit. All Plaintiffs are joined pursuant to Fed. R.

Civ. P. 17(a) and 19(a).

        5.       Plaintiff Rick’s Music, Inc. is a corporation. This Plaintiff is a copyright owner of at

least one of the songs in this matter.

        6.       Plaintiff Red Sea Songs is a sole proprietorship owned by Steve Greenberg. This

Plaintiff is a copyright owner of at least one of the songs in this matter.

        7.       Plaintiff House of Fun Music, Inc. is a corporation. This Plaintiff is a copyright

owner of at least one of the songs in this matter.

        8.       Plaintiff Spirit One Music is a division of Spirit Music Group, Inc., a corporation.

This Plaintiff is a copyright owner of at least one of the songs in this matter.

        9.       Plaintiff Hot-Cha Music Co. is a partnership owned by Daryl Hall and John Oates.

This Plaintiff is a copyright owner of at least one of the songs in this matter.

        10.      Plaintiff Unichappell Music Inc. is a corporation. This Plaintiff is a copyright owner

of at least one of the songs in this matter.

        11.      Plaintiff PWMP Acquisition I LLC is a limited liability company doing business as

Primary Wave Brian. This Plaintiff is a copyright owner of at least one of the songs in this matter.




                                                     2
            Case 1:19-cv-01264-VEC Document 6 Filed 02/11/19 Page 3 of 10



          12.    Plaintiff MJ Publishing Trust is a trust doing business as Mijac Music. This Plaintiff

is a copyright owner of at least one of the songs in this matter.

          13.    Plaintiff Songs of Universal, Inc. is a corporation. This Plaintiff is a copyright owner

of at least one of the songs in this matter.

          14.    Plaintiff Elsie Louise Pitts Music is a sole proprietorship owned by Mark Pitts. This

Plaintiff is a copyright owner of at least one of the songs in this matter.

          15.    Plaintiff Butterman Productions Inc. is a corporation doing business as Butterman

Land Publishing. Plaintiff is a copyright owner of at least one of the songs in this matter.

          16.    Plaintiff Windswept Holdings LLC is a limited liability company doing business as

Songs of Windswept Pacific. Plaintiff is a copyright owner of at least one of the songs in this

matter.

          17.    Plaintiff Smooth C Publishing is a sole proprietorship owned by Anita McCloud.

Plaintiff is a copyright owner of at least one of the songs in this matter.

          18.    Defendant My Image Studios LLC is a limited liability company organized and

existing under the laws of the state of New York that operates, maintains and controls an

establishment known as Mist Harlem located at 46 West 116th Street, New York, NY 10026 (the

“Establishment”), in this district.

          19.    In connection with the operation of the Establishment, Defendant My Image Studios

LLC publicly performs musical compositions and/or causes musical compositions to be publicly

performed.

          20.    Defendant My Image Studios LLC has a direct financial interest in the

Establishment.




                                                    3
         Case 1:19-cv-01264-VEC Document 6 Filed 02/11/19 Page 4 of 10



       21.     Defendant Carlton Brown is a principal of Defendant My Image Studios LLC with

responsibility for the operation and management of that LLC and the Establishment.

       22.     Defendant Carlton Brown has the right and ability to supervise the activities of

Defendant My Image Studios LLC and a direct financial interest in that LLC and the Establishment.

       23.     Defendant Walter Edwards is a principal of Defendant My Image Studios LLC with

responsibility for the operation and management of that LLC and the Establishment.

       24.     Defendant Walter Edwards has the right and ability to supervise the activities of

Defendant My Image Studios LLC and a direct financial interest in that LLC and the Establishment.

       25.     Defendant Taneshia Laird is a principal of Defendant My Image Studios LLC with

responsibility for the operation and management of that LLC and the Establishment.

       26.     Defendant Taneshia Laird has the right and ability to supervise the activities of

Defendant My Image Studios LLC and a direct financial interest in that LLC and the Establishment.

       27.     Defendant Amilcar Priestley is a principal of Defendant My Image Studios LLC

with responsibility for the operation and management of that LLC and the Establishment.

       28.     Defendant Amilcar Priestley has the right and ability to supervise the activities of

Defendant My Image Studios LLC and a direct financial interest in that LLC and the Establishment.

                        CLAIMS OF COPYRIGHT INFRINGEMENT

       29.     Plaintiffs repeat and reallege each of the allegations contained in paragraphs 1

through 28.

       30.     Since May 2016, BMI has reached out to Defendants over fifty (50) times, by

phone, mail and email in an effort to educate Defendants as to their obligations under the Copyright

Act with respect to the necessity of purchasing a license for the public performance of musical

compositions in the BMI Repertoire. Included in the letters were Cease and Desist Notices,




                                                 4
         Case 1:19-cv-01264-VEC Document 6 Filed 02/11/19 Page 5 of 10



providing Defendants with formal notice that they must immediately cease all use of BMI-licensed

music in the Establishment.

       31.     Plaintiffs allege six (6) claims of willful copyright infringement based upon

Defendants’ unauthorized public performance of musical compositions from the BMI Repertoire.

All of the claims for copyright infringement joined in this Complaint are governed by the same

legal rules and involve similar facts.    Joinder of these claims will promote the convenient

administration of justice and will avoid a multiplicity of separate, similar actions against

Defendants.

       32.     Annexed to this Complaint as a schedule (the “Schedule”) and incorporated herein

is a list identifying some of the many musical compositions whose copyrights were infringed by

Defendants. The Schedule contains information on the six (6) claims of copyright infringement at

issue in this action. Each numbered claim has the following eight lines of information (all

references to “Lines” are lines on the Schedule): Line 1 providing the claim number; Line 2 listing

the title of the musical composition related to that claim; Line 3 identifying the writer(s) of the

musical composition; Line 4 identifying the publisher(s) of the musical composition and the

plaintiff(s) in this action pursuing the claim at issue; Line 5 providing the date on which the

copyright registration was issued for the musical composition; Line 6 indicating the copyright

registration number(s) for the musical composition; Line 7 showing the date(s) of infringement; and

Line 8 identifying the Establishment where the infringement occurred.

       33.     For each work identified on the Schedule, the person(s) named on Line 3 was the

creator of that musical composition.

       34.     For each work identified on the Schedule, on or about the date(s) indicated on

Line 5, the publisher(s) named on Line 4 (including any predecessors in interest), complied in all




                                                5
           Case 1:19-cv-01264-VEC Document 6 Filed 02/11/19 Page 6 of 10



respects with the requirements of the Copyright Act and received from the Register of Copyrights

Certificates of Registration bearing the number(s) listed on Line 6.

       35.       For each work identified on the Schedule, on the date(s) listed on Line 7, Plaintiff

BMI was (and still is) the licensor of the public performance rights in the musical composition

identified on Line 2. For each work identified on the Schedule, on the date(s) listed on Line 7, the

Plaintiff(s) listed on Line 4 was (and still is) the owner of the copyright in the respective musical

composition listed on Line 2.

       36.       For each work identified on the Schedule, on the date(s) listed on Line 7,

Defendants publicly performed and/or caused to be publicly performed at the Establishment the

musical composition identified on Line 2 without a license or permission to do so.             Thus,

Defendants have committed copyright infringement.

       37.       The specific acts of copyright infringement alleged in the Complaint, as well as

Defendants’ entire course of conduct, have caused and are causing Plaintiffs great and incalculable

damage.      By continuing to provide unauthorized public performances of works in the BMI

Repertoire at the Establishment, Defendants threaten to continue committing copyright

infringement. Unless this Court restrains Defendants from committing further acts of copyright

infringement, Plaintiffs will suffer irreparable injury for which they have no adequate remedy at

law.

          WHEREFORE, Plaintiffs pray that:

          (I)    Defendants, their agents, servants, employees, and all persons acting under their

permission and authority, be enjoined and restrained from infringing, in any manner, the

copyrighted musical compositions licensed by BMI, pursuant to 17 U.S.C. § 502;

          (II)   Defendants be ordered to pay statutory damages, pursuant to 17 U.S.C. § 504(c);




                                                  6
         Case 1:19-cv-01264-VEC Document 6 Filed 02/11/19 Page 7 of 10



        (III)   Defendants be ordered to pay costs, including reasonable attorney’s fees, pursuant to

17 U.S.C. § 505; and

        (IV) Plaintiffs have such other and further relief as is just and equitable.



Dated: February 8, 2019                       Respectfully Submitted,
       New York, New York
                                              GIBBONS P.C.

                                              By: s/ J. Brugh Lower
                                                  Mark S. Sidoti
                                                  J. Brugh Lower
                                                  One Pennsylvania Plaza, 37th Floor
                                                  New York, New York 10119
                                                  Tel: (973) 596-4581
                                                  Fax: (973) 639-6292
                                                  msidoti@gibbonslaw.com
                                                  jlower@gibbonslaw.com

                                                      Attorneys for Plaintiff
                                                      Broadcast Music, Inc.




                                                  7
          Case 1:19-cv-01264-VEC Document 6 Filed 02/11/19 Page 8 of 10




                                             Schedule

Line 1   Claim No.                                   1

Line 2   Musical Composition       Funkytown

Line 3   Writer(s)                 Steve Greenberg

Line 4   Publisher Plaintiff(s)    Rick's Music, Inc.; Steve Greenberg, an individual d/b/a Red Sea Songs

Line 5   Date(s) of Registration   1/3/80

Line 6   Registration No(s).       PAu 167-962

Line 7   Date(s) of Infringement   4/15/18

Line 8   Place of Infringement     Mist Harlem




Line 1   Claim No.                                   2

Line 2   Musical Composition       Holiday

Line 3   Writer(s)                 Lisa Stevens; Curtis Hudson

Line 4   Publisher Plaintiff(s)    House Of Fun Music, Inc.; Spirit One Music, A Division of Spirit Music Group, Inc.

Line 5   Date(s) of Registration   4/2/84

Line 6   Registration No(s).       PA 216-744

Line 7   Date(s) of Infringement   4/15/18

Line 8   Place of Infringement     Mist Harlem
          Case 1:19-cv-01264-VEC Document 6 Filed 02/11/19 Page 9 of 10




Line 1   Claim No.                                   3

Line 2   Musical Composition       I Can't Go For That (No Can Do)

Line 3   Writer(s)                 Daryl Hall; John Oates; Sara Allen

Line 4   Publisher Plaintiff(s)    Daryl Hall and John Oates, a partnership d/b/a Hot-Cha Music Co.; Unichappell Music
                                   Inc.; PWMP Acquisition I LLC d/b/a Primary Wave Brian

Line 5   Date(s) of Registration   9/17/81

Line 6   Registration No(s).       PA 115-197

Line 7   Date(s) of Infringement   4/15/18

Line 8   Place of Infringement     Mist Harlem




Line 1   Claim No.                                   4

Line 2   Musical Composition       Maneater

Line 3   Writer(s)                 Sara Allen; John Oates; Daryl Hall

Line 4   Publisher Plaintiff(s)    PWMP Acquisition I LLC d/b/a Primary Wave Brian; Daryl Hall and John Oates, a
                                   partnership d/b/a Hot-Cha Music Co.; Unichappell Music Inc.

Line 5   Date(s) of Registration   11/4/82

Line 6   Registration No(s).       PA 155-536

Line 7   Date(s) of Infringement   4/15/18

Line 8   Place of Infringement     Mist Harlem




Line 1   Claim No.                                   5

Line 2   Musical Composition       Way You Make Me Feel a/k/a The Way You Make Me Feel

Line 3   Writer(s)                 Michael Jackson

Line 4   Publisher Plaintiff(s)    MJ Publishing Trust d/b/a Mijac Music

Line 5   Date(s) of Registration   6/23/87

Line 6   Registration No(s).       PAu 994-389

Line 7   Date(s) of Infringement   12/10/17

Line 8   Place of Infringement     Mist Harlem
         Case 1:19-cv-01264-VEC Document 6 Filed 02/11/19 Page 10 of 10




Line 1   Claim No.                                   6

Line 2   Musical Composition       You Remind Me a/k/a U Remind Me

Line 3   Writer(s)                 Edmund Louis Clement; Anita McCloud

Line 4   Publisher Plaintiff(s)    Songs Of Universal, Inc.; Mark Pitts d/b/a Elsie Louise Pitts Music; Butterman Productions
                                   Inc. d/b/a Butterman Land Publishing; Windswept Holdings LLC d/b/a Songs Of
                                   Windswept Pacific; Anita McCloud d/b/a Smooth C Publishing

Line 5   Date(s) of Registration   4/17/03

Line 6   Registration No(s).       PA 1-147-408

Line 7   Date(s) of Infringement   12/10/17

Line 8   Place of Infringement     Mist Harlem
